         Case 1:19-cv-00707-RBW Document 25 Filed 08/07/19 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

HEALTHY GULF, et al.,                          )
                                               )
       Plaintiffs,                             )   Civil Action No. 1:19-cv-00707-RBW
                                               )
       v.                                      )
                                               )   MOTION FOR LEAVE TO FILE
DAVID BERNHARDT, et al.,                       )   SUPPLEMENTAL COMPLAINT
                                               )
       Defendants,                             )
                                               )
       and                                     )
                                               )
AMERICAN PETROLEUM INSTITUTE,                  )
et al.,                                        )
                                               )
       Intervenor-Defendants.                  )
                                               )

                                        INTRODUCTION

       Pursuant to Fed. R. Civ. P. 15(d), Plaintiffs Healthy Gulf, Sierra Club, and Center for

Biological Diversity (collectively, “Conservation Groups’) respectfully move for leave to file a

supplemental complaint in this action. Defendant Secretary of the Interior David Bernhardt, acting

through his delegated authority to the Department of the Interior and Bureau of Ocean Energy

Management (collectively, “Interior”), issued a record of decision on July 19, 2019, to hold offshore

oil and gas Lease Sale 253 in the Gulf of Mexico. Interior’s decision to hold Lease Sale 253 relied

on the same environmental analyses as its decision to hold offshore oil and gas Lease Sale 252, the

subject of the existing action. The supplemental complaint challenges the decision to hold Lease

Sale 253 for the same National Environmental Policy Act (“NEPA”) and Administrative Procedure

Act (“APA”) failures underlying the causes of action in the challenge to Lease Sale 252. A copy of

the proposed supplemental complaint is lodged as Exhibit A to this motion.

       Interior and Intervenor-Defendant American Petroleum Institute (“API”) have stated they do
          Case 1:19-cv-00707-RBW Document 25 Filed 08/07/19 Page 2 of 7



not object to the requested relief. Intervenor-Defendant Chevron U.S.A. Inc. has stated that it takes

no position on the motion because it is premature to know if Chevron has a direct interest in Lease

Sale 253. Conservation Groups, Interior, and API agree that, if the Court grants this motion, the

existing order vacating deadlines in this case (ECF No. 22) should remain in effect and extend to

proceedings on the supplemental complaint to avoid the need for additional filings until after the

Court resolves the challenges to lease sales 250 and 251 in Gulf Restoration Network, et al. v. Zinke,

et al., Civ. No. 18-01674.

                                        LEGAL STANDARD

        Unlike an amended complaint, which “typically rest on matters in place prior to the filing of

the original pleading,” United States v. Hicks, 283 F.3d 380, 385 (D.C. Cir. 2002), a supplemental

complaint sets forth “transaction[s], occurrence[s], or event[s] that happened after the date of the

pleading to be supplemented.” Fed. R. Civ. P. 15(d). A supplemental complaint is used “to set

forth new facts that update the original pleading or provide the basis for additional relief; to put

forward new claims or defenses based on events that took place after the original complaint or

answer was filed; [and] to include new parties where subsequent events have made it necessary to

do so.” Hicks, 283 F.3d at 386 (citing 6A Charles Alan Wright, Arthur R. Miller & Mary Kay

Kane, Federal Practice and Procedure § 1504 (3d ed.2010)).

        Before filing a supplemental complaint, a plaintiff must first request leave from the court.

Hall v. C.I.A., 437 F.3d 94, 100 (D.C. Cir. 2006); Fed. R. Civ. P. 15(d) (providing that a court “may,

on just terms, permit a party to serve a supplemental pleading”). A motion for leave to supplement

a pleading is “to be freely granted when doing so will promote the economic and speedy disposition

of the entire controversy between the parties, will not cause undue delay or trial inconvenience, and

will not prejudice the rights of any of the other parties to the action.” Hall, 437 F.3d at 101 (citation

omitted); BEG Investments, LLC v. Alberti, 85 F. Supp. 3d 13, 24 (D.D.C. 2015). Generally, leave


                                                    2
         Case 1:19-cv-00707-RBW Document 25 Filed 08/07/19 Page 3 of 7



to supplement a pleading should be freely given. Lannan Found. v. Gingold, 300 F. Supp. 3d 1, 12

(D.D.C. 2017); Wildearth Guardians v. Kempthorne, 592 F. Supp. 2d 18, 23 (D.D.C. 2008). “It is

the opposing party’s burden to demonstrate why leave should not be granted.” Lannan Found., 300

F. Supp. 3d at 12.

                                            ARGUMENT

       Conservation Groups’ request for leave to supplement should be granted in this case to

promote judicial economy and the efficient resolution of the entire controversy between the parties.

The challenge to Lease Sale 253 involves the same core of underlying facts, issues of law, and

parties as the challenge to Lease Sale 252 in this case. The supplemental complaint simply adds

limited new facts and legal allegations related to the decision to hold Lease Sale 253 that arose after

the date on which Conservation Groups filed the complaint in this case.

       Conservation Groups filed a complaint in a related case, Gulf Restoration Network, et al. v.

Zinke, et al., Civ. No. 18-01674, on July 16, 2018, challenging Interior’s unlawful decisions to hold

Lease Sales 250 and 251 in reliance on three, tiered environmental impact statements. See Order 1–

2 (June 4, 2019), ECF No. 20. Conservation Groups filed a new complaint in the present case on

March 13, 2019, challenging Interior’s unlawful decision to hold Lease Sale 252 in reliance on the

same environmental impact statements. See id. As the Court has recognized, the complaints

involve common questions of law and fact, and identical causes of action: they challenge three

offshore lease sale decisions made pursuant to essentially the same NEPA analysis. Id. The Court

accordingly vacated the deadlines in this case (Civ. No. 19-707) while the Court resolves the claims

in the 2018 case (Civ. No. 18-01674). Order (June 10, 2019), ECF No. 22. The Court also has

granted the American Petroleum Institute and Chevron U.S.A. Inc. intervention in both cases. Id.

       On July 19, 2019, Interior announced the availability of its record of decision to hold Lease




                                                   3
           Case 1:19-cv-00707-RBW Document 25 Filed 08/07/19 Page 4 of 7



Sale 253. 84 Fed. Reg. 34,935 (July 19, 2019).1 According to the record of decision, Interior made

its decision based on the environmental analyses in the 2018 Supplemental Environmental Impact

Statement—as it did in the record of decision for Lease Sale 252. The descriptions in the records of

decision for Lease Sale 252 and Lease Sale 253 of Interior’s assessment of the environmental

impacts also are nearly identical. The supplemental complaint’s challenge to the environmental

analyses underlying the decision to hold Lease Sale 253 therefore is based largely on the same core

facts as the existing complaint.

          Supplementation is in the interests of justice and judicial economy. Given the similarities in

the questions of fact and law, the causes of action, and the parties in the challenges to Lease Sales

252 and 253, supplementation would allow the Court to more easily resolve the entire controversy

between the parties. It would enable the Court to adjudicate the closely related challenges as one

case and to efficiently manage the proceedings on both 2019 lease sale challenges within the same

docket. Allowing supplementation would not cause undue delay or inconvenience the proceedings

in this case because all deadlines have been vacated. Flaherty v. Pritzker, 322 F.R.D. 44, 47

(D.D.C. 2017) (finding no undue delay when the proposed amendments did not “radically alter” the

original complaint, so would not require defendants to expend substantial time and resources to

respond, and because plaintiffs requested to amend early in the litigation—before the merits were

briefed). Conservation Groups, Interior, and API would similarly consent to vacating all deadlines

related to the supplemental complaint and the Lease Sale 253 challenge pending resolution of the

related 2018 lease sale case. The procedural posture of this case would not change as a result of

supplementation.

          Allowing supplementation also would also minimize prejudice to the other parties in this



1
    Defendant Joseph Balash’s signature on the record of decision itself is dated July 1, 2019.


                                                    4
         Case 1:19-cv-00707-RBW Document 25 Filed 08/07/19 Page 5 of 7



case. If supplementation were denied, Conservation Groups would have to initiate a separate

lawsuit against Interior. That would require the American Petroleum Institute and Chevron U.S.A.

Inc. to apply again for intervenor status. All Defendants also would need to file a new answer,

rather than simply amending the current one. Supplementation would impose a much lower burden

on Intervenors and Interior. The Fund for Animals v. Hall, 246 F.R.D. 53, 55 (D.D.C. 2007)

(holding that the interests of judicial economy and convenience were served when the supplemental

complaint raised similar legal issues and thereby avoided a separate and redundant lawsuit).

       Given the similarities in facts and legal claims between the original and supplemental

complaint, the procedural posture of this case, and the parties involved, it makes more sense to add

the challenge to Lease Sale 253 to the existing litigation than initiate a new case. Conservation

Groups therefore respectfully request the Court to grant this motion. Conservation Groups also

intend to agree to any conditions or orders necessary to maintain this case in its current procedural

posture after supplementation.

                                          CONCLUSION

       For the foregoing reasons, this Court should grant Conservation Groups’ motion to

supplement the complaint.



Respectfully submitted this 7th day of August, 2019.


                                               /s/ Stephen D. Mashuda___________________
                                               Stephen D. Mashuda (DC Bar No. WA0005)
                                               Christopher D. Eaton (pro hac vice)
                                               EARTHJUSTICE
                                               705 2nd Ave., Suite 203
                                               Seattle, WA 98104
                                               206-343-7340 Telephone
                                               206-343-1526 Fax
                                               smashuda@earthjustice.org
                                               ceaton@earthjustice.org


                                                   5
Case 1:19-cv-00707-RBW Document 25 Filed 08/07/19 Page 6 of 7




                           Brettny Hardy (pro hac vice)
                           EARTHJUSTICE
                           50 California St., Suite 500
                           San Francisco, CA 94111
                           415-217-2000 Telephone
                           415-217-2040 Fax
                           bhardy@earthjustice.org

                           Attorneys for Plaintiffs




                              6
         Case 1:19-cv-00707-RBW Document 25 Filed 08/07/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2019, I caused the foregoing to be filed and served

upon counsel of record via the Court’s CM/ECF filing system, which will send notice of such to

all counsel of record.



                                             /s/ Stephen D. Mashuda
                                             Stephen D. Mashuda

                                             Attorney for Plaintiffs




                                                7
